Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed September 10, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00459-CV



                        IN RE M.H. AND K.H, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-11726

                 MEMORANDUM DISSENTING OPINION

      Persisting in my view that our duty as judges is to reach a decision on the
merits based on a proper record and that due process and due course of law require
that this court give notice when the original-proceeding record does not comply
with the Texas Rules of Appellate Procedure, I would give relators ten-days notice
of involuntary dismissal for failure to comply with Texas Rule of Appellate
Procedure 52.7(a) requiring (1) a certified or sworn copy of every document that is
material to the relators’ claim for relief and that was filed in any underlying
proceeding and (2) a properly authenticated transcript of any relevant testimony
from any underlying proceeding, including any exhibits offered in evidence, or a
statement that no testimony was adduced in connection with the matter
complained. Tex. R. App. P. 52.7(a); see In re Kholaif, 624 S.W.3d 228, 231
(order), mand. dism’d, 615 S.W.3d 369 (Tex. App.—Houston [14th Dist.] 2020)
(orig. proceeding); see also Tex. R. 52.3(k)(1) (necessary contents of petition) Tex.
Civ. Prac. & Crim. Code Ann. § 132.001 (authorizing unsworn declarations).

      And while the court may well believe with the best of intentions that an
expedient denial better serves justice than allowing the parties to make their best
argument based on a proper record, I would give the parties that opportunity by
providing notice and an opportunity to cure.

      I therefore dissent and express no opinion on the merits of the petition for a
writ of mandamus.




                                       /s/       Charles A. Spain
                                                 Justice



Panel consists of Justices Jewell, Spain, and Wilson.




                                             2